UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                           No. 03-4575
DYWON MONTE POTTS,
            Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
                William L. Osteen, District Judge.
                            (CR-02-370)

                  Submitted: December 24, 2003

                      Decided: March 9, 2004

 Before WILLIAMS, TRAXLER, and GREGORY, Circuit Judges.



Affirmed in part and dismissed in part by unpublished per curiam
opinion.


                           COUNSEL

Thomas H. Johnson, Jr., GRAY, NEWELL, JOHNSON & BLACK-
MON, L.L.P., Greensboro, North Carolina, for Appellant. Anna Mills
Wagoner, United States Attorney, Angela H. Miller, Assistant United
States Attorney, Greensboro, North Carolina, for Appellee.
2                       UNITED STATES v. POTTS
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Dywon Monte Potts pled guilty to possession of 34.8 grams of
cocaine base (crack) with intent to distribute, 21 U.S.C.A. § 841(a),
(b)(1)(B) (West 1999 & Supp. 2003), and to possession of a firearm
during and in relation to a drug trafficking offense, 18 U.S.C. § 924(c)
(2000). Potts received a sentence of 190 months imprisonment for the
drug offense and a consecutive five-year sentence for the § 924(c)
conviction. He appeals his sentence, arguing that the district court
erred in sentencing him as a career offender. U.S. Sentencing Guide-
lines Manual § 4B1.1 (2001). We affirm in part and dismiss in part.

   A defendant is a career offender if (1) he was at least eighteen
years old when he committed the instant offense, (2) the instant
offense is a felony that is either a crime of violence or a controlled
substance offense, and (3) he has at least two prior felony convictions
for either a crime of violence or a controlled substance offense. A
prior felony conviction must be "a prior adult federal or state convic-
tion for an offense punishable by death or imprisonment for an
offense exceeding one year . . . ." USSG § 4A1.2, comment. (n.1). A
conviction sustained before age eighteen may qualify as a predicate
conviction "if it is classified as an adult conviction under the laws of
the jurisdiction in which the defendant was convicted." Id.

   Potts had prior North Carolina felony convictions for cocaine pos-
session and trafficking and for common law robbery, offenses that he
committed when he was seventeen. For all these offenses, he was
prosecuted as an adult in state superior court. He received a sus-
pended sentence of 6-to-8 months for the drug offense and 16-to-20
months for the robbery conviction, with five years supervised proba-
tion. In each case he violated probation, served at least four months
in the North Carolina Department of Corrections, and was released in
2001. In 2001, at age twenty-two, Potts was again convicted in state
                          UNITED STATES v. POTTS                            3
court of felony cocaine trafficking and received a suspended 10-to-
12-month sentence. Probation was later revoked and Potts was serv-
ing this sentence when he was sentenced for the instant offense.

   Potts contends that the cocaine offenses he committed when he was
seventeen were juvenile adjudications that should not have been
counted in his criminal history or treated as predicate convictions for
a career offender sentence. The district court determined that the
cocaine trafficking convictions were adult convictions and that Potts
qualified for sentencing as a career offender.* We conclude that the
district court did not err in this respect. Potts relied in the district court
on United States v. Mason, 284 F.3d 555 (4th Cir. 2002), which dealt
with a West Virginia sentencing scheme that permits a defendant
under eighteen who is convicted as an adult to be sentenced as a juve-
nile. North Carolina has no similar provision. Moreover, Potts does
not maintain here that his felony common law robbery conviction was
a juvenile adjudication. That conviction and his 2001 conviction for
cocaine trafficking were sufficient to qualify him for a career offender
sentence.

   Potts argues that a predicate conviction must be one for which
criminal history points are awarded under § 4A1.2(d)(1) (providing
for three criminal history points for prior offense committed before
age eighteen where defendant convicted as adult and sentence of
imprisonment exceeds one year and one month). However, as defined
in § 4B1.2(c), the term "prior felony conviction" contains no such
qualification. Predicate offenses must be counted separately, but
points may be awarded under § 4A1.1(a), (b), or (c). Although the
1995 cocaine trafficking sentence was for less than one year, criminal
history points were correctly given because Potts was released from
confinement within five years of the instant offense. See USSG
§ 4A1.2(d)(2) & comment. (n.7).

  Potts also requests a downward departure pursuant to § 4A1.3, p.s.
The district court rejected his request for a sentence below the guide-

  *The district court treated only Potts’ cocaine trafficking offenses, not
his simple possession convictions, as predicate offenses for a career
offender sentence. See USSG § 4B1.2(b).
4                      UNITED STATES v. POTTS
line range on this ground and we lack jurisdiction to review that deci-
sion. United States v. Edwards, 188 F.3d 230, 238-39 (4th Cir. 1999).

   We therefore affirm the sentence imposed by the district court, but
dismiss the appeal of the court’s decision not to depart. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

                                                AFFIRMED IN PART;
                                                DISMISSED IN PART